Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00549-CV

                                   VAPRO SUPPLY, LLC,
                                        Appellant

                                               v.

                               Matthew ZINK and Verena Zink,
                                         Appellees

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI14657
                           Honorable Dick Alcala, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED,
and judgment is RENDERED granting the motion to compel filed by appellant. The cause is
REMANDED to the trial court for further proceedings consistent with this court’s opinion,
including the grant of an appropriate stay. It is ORDERED that appellant Vapro Supply, LLC
recover its costs of this appeal from appellees Matthew Zink and Verena Zink.

       SIGNED December 12, 2018.


                                                _____________________________
                                                Rebeca C. Martinez, Justice